Warren E. Burger: We will hear arguments next in Cooper Stevedoring Company against Kopke. Mr. Cheavens.
Joseph D. Cheavens: Mr. Chief Justice, and may it please the Court. This case is an admiralty case brought before the Court on grant of certiorari to the United States Court of Appeals for the Fifth Circuit. The broad issue posed by the case concerns the right of contribution in admiralty between joint tortfeasors. Before we reach and discuss that broad issue, I think it behooves us first to examine in some detail, the particular factual and procedural context in which this case is presented to the Court. The story of the case is where it begins in Mobile, Alabama, where my client, Cooper Stevedoring Company loaded a cargo of palletized crated fire brick aboard the vessel. The evidence shows that, that loading was done under the supervision of the Chief Officer of the vessel and the supercargo, an employee of the time charter. Upon completion of the discharge, the stowage performed by my client was inspected and approved by the vessel. The cargo, the evidence showed was not secured at Mobile in any way to prevent it from shifting at sea nor was it covered with dunnage. The ship sailed and went to Houston, there the plaintiff, Mr. Troy Sessions, who was one of the first longshoremen to work on top of the Mobile stowed cargo, he was carrying a sack of cargo and he stepped on a piece of paper, which obscured a crack between the crates, which had been loaded in Mobile. His foot went into the crack and he sustained a back injury. As a result, he first of course drew a compensation benefits, under the United States Longshoremen’s and Harbor Workers’ Compensation Act. In connection therewith, he also brought an action against the vessel owner. The Vessel then filed a rather standard Ryan indemnity action against both Mr. Sessions’ employer, Mid-Gulf Stevedores in Houston and against my client, Cooper Stevedore in Mobile. It’s important to notice two things at this point. First, that Mr. Sessions did not sue my client, Cooper, directly, although there was no statutory bar to his having done so. Secondly, the indemnity action asserted by the ship against both Mid-Gulf and Cooper was an action purely for breach of warrant. It was not an action seeking contribution.
Potter Stewart: This was under -- this was before the recent amendments to the --
Joseph D. Cheavens: That’s correct, Your Honor.
Potter Stewart: Longshoremen’s and Harbor Workers’ Act.
Joseph D. Cheavens: Yes, Mr.--
Potter Stewart: Today, could there been an indemnity action against whatever it is called, Mid-Gulf?
Joseph D. Cheavens: Not against Mid-Gulf, that such an action was expressly prohibited, by the 1972 Amendment, but the Ryan action against my client would still survive [Voice Overlap]
Potter Stewart: It was not affected by that, yes.
Joseph D. Cheavens: Those amendments -- we’d merely say that Mr. Sessions no longer has a right to recover against the vessel for unseaworthiness. He must prove negligence, but having proved negligence that the vessel would still be free to prosecute either in that action or in a separate case an action for indemnity against Cooper.
Potter Stewart: Against you, but not against Mid-Gulf?
Joseph D. Cheavens: That’s correct.
Potter Stewart: Under the amended law.
William H. Rehnquist: So, now Sessions has to go into the Jones Act basically?
Joseph D. Cheavens: No, the Jones Act gives a right of recovery for employees of [Voice Overlap] seamen. This man is not a seaman. He is a so-called Sieracki seaman, quasi-seaman, which until the 1972 Amendment, he had the benefit of the warranty of unseaworthiness, which is always has been applied to seamen.
Potter Stewart: Under Sieracki and [Voice Overlap]
William H. Rehnquist: So, now he no longer has a Sieracki --
Joseph D. Cheavens: That’s correct.
Potter Stewart: But, only an action for negligence against [Voice Overlap]
Joseph D. Cheavens: Only an action for negligence against -- that’s his sole action against the Vessel.
Potter Stewart: Against the ship, but that’s not a Jones Act, because he is [Voice Overlap]
Joseph D. Cheavens: No, because he is not a member of the crew. Shortly, before the trial of the case, Mid-Gulf, the Houston Stevedores, took over the defense of the vessel and in so doing, he agreed to indemnify the vessel fully. Now, at this point he’s been challenged in respondent’s brief, they have asserted that no place does this appear of record. I would cite the Court to page 118 of the appendix, where Mr. Smith testified concerning this. The District Court made a specific fact-finding on page 164, if there’s any question about it, on the final page of the brief, filed in the Fifth Circuit, on behalf of the vessel. If this Circuit has a Local Rule of 13 (a) which requires a Recusal statement, in order for the Court to evaluate possible disqualification of the Circuit requires each counsel to state who the real party in interest in the case is. That Recusal statement says, Texas Employers Insurance Association, which the record shows is Mid-Gulf, insurer. Texas Employers Insurance Association is obligated by a contract of indemnity to pay any final judgment, which may be rendered against the appellees and cross-appellants in this case, the appellees and cross-appellants in the Fifth Circuit, of course there being the Vessel. Upon conclusion of the trial of the case, the District Court made these findings. The Vessel was found unseaworthy and the vessel owner negligent in three respects, first in the failure to secure the crates in Mobile. Secondly, in failure to dunnage off the cargo, and thirdly, because of the presence of this piece of paper, which obscured the dangerous condition. The District Court also found that Cooper was negligent with respect to the failure to dunnage off and the failure to secure. Now, I think it’s important at this point to carefully examine the precise legal significance of those findings.
Warren E. Burger: We’ll resume at that point in the morning.